              CASE 0:20-cv-01302-WMW-DTS Doc. 104-1 Filed 04/15/21 Page 1 of 4




                                                 GENERAL ORDER
                            Effective:        March 9, 2021                                            Number: 21-10-013
                                                                                                       HRLFNDT
                            Subject:          FIRST AMENDMENT ASSEMBLIES; STRIKES AND INDUSTRIAL/LABOR
                                              DISPUTES; SIGNS AND BANNERS ON HIGHWAY
                            Reference:       GO 25-014; Minn. Stat. secs. 160.2715; 179.01, subd. 7; 179.121;
                                             299D.03, subd. 1(8); 609.74
                            Special           Rescinds GO 19-10-013                                    Distribution: A,B,C, N
                            Instructions:
I. PURPOSE
 The purpose of this General Order is to provide guidance to members regarding protests, demonstrations, rallies,
  hereafter referred to as “First Amendment assemblies,” and strikes and/or industrial/labor disputes.
II. GUIDING PRINCIPLES
      A. The Minnesota State Patrol (MSP) respects the rights of people to peacefully assemble and express their ideas and
         will not unreasonably interfere with those engaged in the lawful exercise of their First Amendment rights.
      B. MSP respects the rights of the media to cover First Amendment activity and shall never intentionally target them
         for dispersal or enforcement action based on their media status.
      C. Behavior during a demonstration or assembly can be dynamic and vary from lawful actions to criminal behavior. As
         such, MSP responses shall be measured and appropriate for the situation.
      D. The purpose of MSP presence at any First Amendment assembly is to preserve peace, protect public safety, provide
         traffic safety service, and prevent the destruction of property.
      E. Arrests should be made only when necessary, after considering a totality of the circumstances, respecting the First
         Amendment rights of an individual, and to protect life/property.
      F. First Amendment assemblies closing controlled access road systems present inherent danger to those illegally on
         the roadway, the motoring public who are required to react to the abrupt and unplanned closure, and our
         members who need to respond to safely handle any event and reopen the roadway.
      G. MSP operates within the statutory jurisdiction established by Minn. Stat. Sec. 299D.03.
         1. Minn. Stat. sec. 299D.03, Subd. 1(8), states that while MSP is authorized to cooperate with local law
              enforcement, it “..shall have no power or authority in connection with strikes or industrial disputes.” MSP not
              only cannot be involved, but has no power to assist local enforcement off a trunk highway for these purposes.
         2. MSP retains the power and responsibility to enforce laws and direct and control traffic on any highway in the
              event a strike takes place on any trunk highway or within the normal jurisdiction of the State Patrol. MSP will
              enforce laws protecting the public, and proactively work to keep trunk highways open to traffic, to the best of
              our abilities.
III. DEFINITIONS
      A. MSP Statutory Jurisdiction
          For purposes of this General Order, MSP statutory jurisdiction means the power and authority vested in members
          pursuant to Minn. Stat. sec. 299D.03, which includes, but is not limited to, enforcing provisions of the law relating
          to the protection and use of trunk highways, and as peace officers to provide security and protection to the
          governor and other state employees, state buildings, and for certain state property. Minn. Stat. 299D.03
          specifically states that members do not have any power or authority in connection with strikes or industrial
          disputes.
      B. Industrial Dispute
          For purposes of this General Order, “industrial dispute” under Minn. Stat. sec. 299D.03, subd. 1(b)(8) means “labor
          dispute” as defined in Minn. Stat. sec. 179.01, subd. 7. It is defined as any controversy concerning employment,
          tenure, or conditions or terms of employment or concerning the association or representation of persons in
          negotiating, fixing, maintaining, changing, or seeking to arrange terms, tenure, or other conditions of employment,
          regardless of whether or not the relationship of employer and employee exists as to the disputants.



                                                                                                         Declaration - Schrofer
                                                                                                                      Exhibit A
                                                                                                                        000001
              CASE 0:20-cv-01302-WMW-DTS Doc. 104-1 Filed 04/15/21 Page 2 of 4



     21-10-013
     Page 2 of 4

    C. Strike
          The temporary stoppage of work by the concerted action of two or more employees as a result of an
          industrial/labor dispute. Minn. Stat. 179.01, subd. 8.
    D. Clear Notice
         Clear notice that an industrial/labor dispute is in progress would exist where an “on strike” sign is exhibited in a
         manner which permits drivers of vehicles entering the establishment to see it.
    E. Mobile Response Team (MRT)
         A specialized team of troopers and supervisors organized and implemented as described on General Order 25-
         014.
IV. FIRST AMENDMENT ASSEMBLIES
    A. For preplanned events under MSP statutory jurisdiction, the District/Section Commander or designee shall
         develop an operational plan based on information obtained in a transparent and lawful manner. The plan should
         be communicated to and followed by involved members, and include consultation with the MRT Commander if
         the MRT is involved. The plan, at a minimum, should include:
             a. General Information such as: Information about the event and groups involved, date, time, location,
                  weather, agency contact information and assignments, allied agency contact information, etc.
             b. Operational Information such as: Briefings, roles and responsibilities, equipment, uniforms, staging, radio
                  communications, resource deployment plan, dispersal order information with consideration to the
                  applicable laws/elements, etc.
    B. If the event is unplanned, the first responding trooper or security officer should conduct an assessment of
       conditions and communicate them to dispatch for assignment of a supervisor and to facilitate MSP response. The
       assessment should include, but is not limited to, the following:
          Location of the event
          Number of participants
          Purpose of the event
          Event leadership (whether apparent/effective), and any communication with leaders regarding intent/plans
          Any indicators of unlawful activity or impact on lawful use of walkways, roadways, or public buildings
          Any predicted ability/need to continue monitoring
     C. Communications and coordination with allied agencies should be established and mutual support arranged for
         when practicable.
     D. Requests for additional resources shall be made through chain of command. Consideration should be given
         toward activation of the MRT, pursuant to General Order 25-014.
     E. A command structure should be implemented, consistent with training and the operational plan developed for
         each event.
     F. Assisting Other Agencies
         1. First Amendment assemblies occurring outside of the MSP’s statutory jurisdiction are to be addressed
              primarily by local law enforcement. Involvement of the MSP may only occur if the local agency has requested
              its assistance, when local efforts are insufficient to control the situation, or immediately in the event another
              peace officer’s life or safety is in jeopardy.
         2. Any pre-planned request for MSP resources to assist with First Amendment assemblies outside MSP
              statutory jurisdiction shall be vetted through chain of command to the district/section commander.
              District/section commanders shall coordinate effectively with the lead local agency and communicate any
              MSP involvement to the appropriate regional major.
         3. Prior to a formal request for help, district/section commanders may assign a limited number of troopers to
              be inconspicuously available in the general vicinity of an anticipated disturbance or foreseeable trouble.
              These troopers are not to be involved in the disturbance without authorization from the district/section
              commander or supervisor, except as necessary to prevent death or injury to another peace officer.




                                                                                                          Declaration - Schrofer
                                                                                                                       Exhibit A
                                                                                                                         000002
             CASE 0:20-cv-01302-WMW-DTS Doc. 104-1 Filed 04/15/21 Page 3 of 4



                                                                                                                 21-10-013
                                                                                                                 Page 3 of 4



V. LABOR STRIKES AND INDUSTRIAL DISPUTES
   A. Minn. Stat. sec. 299D.03, subd. 1(8), grants MSP the power and authority “to cooperate, under instructions and
       regulations of the Commissioner of the Department of Public Safety, with all sheriffs and other police officers
       anywhere in the state, provided that said employees shall have no power or authority in connection with strikes
       or industrial disputes.”
   B. When a member of the MSP is made aware of a strike or industrial/labor dispute in their work area, they shall
       immediately notify their district/section commander of the dispute/strike. The district/section commander
       shall contact the sheriff or chief of police and advise them of the MSP’s abilities and legal limitations restricting
       the involvement of troopers in any strike or industrial/labor dispute.
   C. Jurisdiction may be established when a person or persons involved in an industrial/labor dispute imminently
       threaten the safety of persons or traffic. In such cases, such information shall be communicated through the
       chain of command and a plan developed, including dispersal orders when appropriate.
   D. Minn. Stat. sec. 179.121 states that any person who operates a motor vehicle which is entering or leaving a
        place of business or employment where there is a clear notice that an industrial/labor dispute is in progress,
        and who fails to fully stop at the entrance or exit, or who fails to exercise caution in entering or leaving that
        place, is guilty of a misdemeanor. For purposes of this statute, if not otherwise marked, the point of entrance
        or exit should be regarded as the general area where the private property abuts the right-of-way. Further, no
        enforcement action should be taken if there is clear notice, but there are no persons on foot in the immediate
        area.
   E. MSP will not attempt to prohibit picketing or peaceful demonstrations unless a court order is violated.
   F. Regardless of clear notice, all drivers must still exercise reasonable caution in the presence of pickets or other
        persons at any location in the general area, whether they are on public property or private property.
   G. In those instances where other related offenses are committed which endanger persons or property, the
        offender is to be cited or arrested for the appropriate charge. Consideration shall be given to MSP’s area of
        statutory jurisdiction with the arrest being turned over to the local agency with primary jurisdiction.
   H. Local law enforcement agencies may request our help in handling local police service so that their officers can
         handle the strike situation. Troopers must have the ready ability to communicate by radio with the requesting
         agency’s dispatch center.
         1. Requests of this type should be routed from the chief local enforcement officer through the
              district/section commander to the Chief of MSP. If the request is granted, troopers may respond to calls
              for service as requested by the local agency.
         2. Extreme caution should be used in dealing with calls of a nature not normally handled by MSP.
VI. SIGNS AND BANNERS AND HIGHWAY RIGHT OF WAY
   A. Minn. Stat. sec. 160.2715 states that, except for certain road authorities, it is unlawful to maintain, paint,
       print, place, or affix any advertisement or any object within the limits of any highway, and any violation of this
       provision constitutes a misdemeanor
   B. A person is permitted to hold a sign in a location that is legal for a pedestrian to walk or stand. A sign,
       however, may not be placed into the ground or onto the ground without a person holding it, nor can it be
       placed by or affixed/attached to a fence, post, bridge or any structure. If the person is using the fence, bridge
       or other structure as support for the sign, it should be considered a violation since the structure is partially
       holding the sign in place.
   C. The holding or waving of signs and other distracting behavior upon the highway may be considered a public
       nuisance crime if the behavior is substantial enough to outweigh the protection of free speech. Factors to
       consider include the number of people involved, the specific behaviors exhibited, the location, and the number
       of motor vehicle travelers on the roadway affected. The content of the signs is not relevant in this
       determination.




                                                                                                         Declaration - Schrofer
                                                                                                                      Exhibit A
                                                                                                                        000003
               CASE 0:20-cv-01302-WMW-DTS Doc. 104-1 Filed 04/15/21 Page 4 of 4



       21-10-013
       Page 4 of 4

  VI. ARRESTS
      A. Troopers and supervisors should respond to unlawful behavior according to the operational plan for pre-planned
         events or under the direction of supervisors for unplanned events. If practicable, this would include appropriate
         dispersal warnings and advisements and a reasonable response to any resistance encountered before any arrest.
      B. Mass arrests should only be employed when alternative strategies appear futile or are unsuccessful and
         resources are available to successfully accomplish them. Resources must be present to arrest, document, contain,
         and transport anyone taken into custody. Mass arrests shall only be undertaken upon the order of the Incident
         Commander or designee. There must be probable cause for each arrest, with respect to the elements of each
         criminal charge.
      C. If employed, mass arrest procedures should integrate reasonable measures designed to keep the arrestee and
         Trooper safe and to make sure they occur in an efficient manner.
VII. REPORTS
       A. For any involvement under this policy, Troopers shall complete and submit a detailed field report documenting
          their activities. A supervisory report shall also be completed to document the event details related to time,
          place and manner, which led to our agency’s involvement.
       B. After any large scale, high profile, or complicated event covered under this policy, the Chief may call for an
          after-action debrief to provide a forum for discussion centered on applying any lessons learned to future similar
          situations.
                                                                             Approved:

                                                                          SIGNED 3/9/2021

                                                                          Colonel Matthew Langer, Chief
                                                                          Minnesota State Patrol




                                                                                                       Declaration - Schrofer
                                                                                                                    Exhibit A
                                                                                                                      000004
